PER CURIAM.

ORDER

Kevin P. Miller submits a “Request for Leave to Proceed on Original Record” and a motion for leave to proceed in forma pauperis, purportedly on behalf of Archay Financial Corporation. We consider whether Archay’s appeals from the decisions of the United States District Court for the Eastern District of Michigan in Archay Financial Corp. v. General Motors Corp., No.2:04-X-70092, should be dismissed as untimely.
Miller filed three notices of appeal, purportedly on behalf of Archay, on Novem*1004ber 22, 2004. The notice of appeal in 05-1130 reflects that Archay seeks to appeal a September 3, 2004 order, and the notices of appeal in 05-1131 and 05-1132 state that Archay seeks to appeal from actions purportedly taken by the district court on October 5 and October 8, 2004, respectively.*
An appeal from a decision of a district court must be filed within 30 days of entry of the order appealed from. See Fed. R.App. P. 4(a)(1)(A). Because the notices of appeal were filed on November 22, 2004, more than 30 days after the decisions Archay seeks to appeal, they are untimely and must be dismissed.
Furthermore, we note that counsel for Archay has not filed an entry of appearance. A corporation may not appear in this court without counsel. See U.S.C. § 1654; Fed. Cir. R. 47.3; Rowland v. California Men’s Colony, 506 U.S. 194, 201-201, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993) (“It has been the law for the better part of two centuries ... that a corporation may appear in the federal courts only through licensed counsel.”); Richdel, Inc. v. Sunspool Corp., 699 F.2d 1366 (Fed.Cir. 1983) (“only a lawyer, and not a corporate officer or stockholder, may appear for the corporation in litigation before the court”).
Accordingly,
IT IS ORDERED THAT:
(1) The appeals are dismissed.
(2) Each side shall bear its own costs.
(3) The revised official caption is reflected above.
(4) All pending motions are moot.

 We note that the district court’s docket sheet does not reflect that any orders or judgments were issued on October 5 or October 8.